Exhibit 10.19

PROMISSORY NOTE
(Loan)

 

 

$4,000,000.00

Milwaukee, Wisconsin

          FOR VALUE RECEIVED and to evidence disbursements to the undersigned of
sums pursuant to a certain Loan Agreement between the undersigned and the payee
hereof dated as of the 1st day of May, 2008, as amended (the “Loan Agreement”),
the undersigned promises to pay to the order of ASSOCIATED BANK, NATIONAL
ASSOCIATION, at its office at 401 East Kilbourn Avenue, Milwaukee, Wisconsin,
the sum of Four Million Dollars ($4,000,000.00) in lawful money of the United
States of America, or so much as may be outstanding, together with interest on
the sum owing and unpaid thereon from time to time, all in accordance with the
terms, provisions, agreements and conditions of said Loan Agreement, all of
which by this reference are incorporated herein as though herein set forth at
length.

          In the event of default, then the outstanding balance of the principal
as well as the unpaid interest thereon, at the option of the holder, shall
become due and payable immediately without notice regardless of the date of
maturity. Failure at any time to exercise this option shall not constitute a
waiver of the right to exercise the same at any other time.

          All makers, endorsers, sureties and guarantors hereof waive
presentment, protest, demand and notice of dishonor, and agree, that without
affecting the liability of any of them, the holder may, without notice renew or
extend the time for payment, accept partial payment, release or impair any
collateral security for the payment of this note, or agree not to sue any party
liable on it.

          This Note is subject to the terms and conditions of the aforesaid Loan
Agreement.

WAIVER OF JURY TRIAL: BORROWER AND BANK HEREBY JOINTLY AND SEVERALLY WAIVE ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATING TO THIS
NOTE, THE LOAN AGREEMENT AND TO ANY OF THE DOCUMENTS RELATING THERETO, THE
OBLIGATIONS HEREUNDER OR THEREUNDER, ANY COLLATERAL SECURING THE OBLIGATIONS, OR
ANY TRANSACTION ARISING THEREFROM OR CONNECTED THERETO. BORROWER AND BANK EACH
REPRESENTS TO THE OTHER THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY
GIVEN.

          Executed as of the 28th day of December, 2009.

 

 

 

 

 

IMAGE SENSING SYSTEMS, INC.

 

 

A Minnesota corporation

 

 

 

 

 

 

By:

/s/ Gregory R. L. Smith

 

 

 

--------------------------------------------------------------------------------

 

 

 

Gregory R. L. Smith,

 

 

 

Treasurer and Chief Financial Officer


--------------------------------------------------------------------------------